        Case 1:21-cv-00776-KWR-CG Document 6 Filed 09/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MARK CHRISTOPHER ARNOLD,

        Plaintiff,

v.                                                                  No. 1:21-cv-00776-KWR-CG

FEDERAL BUREAU OF INVESTIGATION,

        Defendant.

                                   ORDER OF DISMISSAL

        THIS MATTER is before the Court following Plaintiff Mark Christopher Arnold’s failure

to prosecute his pro se Civil Complaint (Doc. 1). Pursuant to 28 U.S.C. § 1915(a)(2), the Court

directed Plaintiff prepay the $402 filing fee, or alternatively, file a motion to proceed in forma

pauperis. See Doc. 3. Plaintiff was also directed to provide his inmate number, which jails

typically require for mailings. The Order warned that the failure to timely comply may result in

dismissal of this case without further notice. The deadline for Plaintiff to address the filing fee

and update his mailing information was September 20, 2021. Plaintiff failed to comply or

respond, and the Order was returned as undeliverable. See Doc. 5. Accordingly, the Court will

dismiss this action without prejudice pursuant to Fed. R. Civ. P. 41(b) for “failure to prosecute

[and] comply with the … court’s orders.” See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th

Cir. 2003).

        IT IS ORDERED that Plaintiff Mark Christopher Arnold’s Civil Complaint (Doc. 1) is

DISMISSED WITHOUT PREJUDICE; and the Court will enter a judgment closing the civil

case.

        IT IS SO ORDERED.
Case 1:21-cv-00776-KWR-CG Document 6 Filed 09/21/21 Page 2 of 2




                                   _________________________________
                                   KEA W. RIGGS
                                   UNITED STATES DISTRICT JUDGE




                               2
